Exhibit 10.16

FIRST AMENDMENT TO LEASE

(High Bluff Ridge)

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
as of September 29, 2006 by and between PRENTISS/COLLINS DEL MAR HEIGHTS LLC, a
Delaware limited liability company, as tenants in common (“Landlord”), and
CADENCE PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Office Lease dated as of
May 12, 2006 (the “Lease”). Capitalized terms used herein without definition
shall have the meanings set forth for such terms in the Lease.

B. Pursuant to, and as more particularly described in the Lease, Landlord leases
to Tenant certain space in a building located at 12481-12531 High Bluff Drive,
City of San Diego, County of San Diego, State of California.

B. Landlord and Tenant now desire to amend the Lease to reduce the unreserved,
uncovered parking privileges provided to Tenant under the Lease, subject to the
terms and conditions set forth herein.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. Amendment. Section 1.16 of the Lease is amended and restated in its entirety
to read as follows:

 

“1.16 Parking: A total of ninety-eight (98) parking privileges at the 12481
Building, which shall be comprised of (i) a minimum. of seventy-one
(71) unreserved; uncovered parking privileges at no additional cost to Tenant,
and (ii) a maximum of twenty-seven (27) reserved, covered parking privileges at
an additional cost to Tenant of $100 per stall per month. All such parking
privileges shall be subject to the provisions set forth in Section 6.2 of this
Lease.”

(a) Miscellaneous. This First Amendment embodies the entire understanding
between Landlord and Tenant with respect to its subject matter and can be
changed only by an instrument in writing signed by Landlord and Tenant. This
First Amendment may be executed in counterparts, including facsimile
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same First Amendment. Each individual
executing this First Amendment that he or she is duly authorized to execute and
deliver this First Amendment. Landlord and Tenant each hereby acknowledges and
reaffirms all of its obligations under the Lease, as such Lease has been amended
by this First Amendment, and agrees that any reference made in any other
document to the Lease shall mean the Lease as amended pursuant to this First
Amendment. Except as expressly provided herein, the Lease remains, unmodified
and in full force and effect. The Lease shall remain in full force and effect
and binding upon the parties hereto except as otherwise addressed herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first set forth above.

LANDLORD:

PRENTISS/COLLINS DEL MAR HEIGHTS LLC,

a Delaware limited liability company,

 

By:   

The Prudential Insurance Company of America,

a New Jersey Corporation

Its sole member

 

By:

    

/s/ Darin Bright

     Darin Bright, Vice President

TENANT:

CADENCE PHARMACEUTICALS, INC.,

a Delaware corporation

 

By:  

/s/ William R. LaRue

Name:  

William R. LaRue

Title:  

SVP-CFO

 

2